                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

SPRINT COMMUNICATIONS
COMPANY, L.P.,

                       Plaintiff,

               V.                                      Civil Action No. 18-536-RGA

FRONTIER COMMUNICATIONS
CORPORATION,

                       Defendant.



                                    MEMORANDUM ORDER

       Plaintiff sought leave to file an amended complaint within the deadline to do so

established by the scheduling order. (D.I. 117). Defendants opposed, arguing that the proposed

amendment was futile. (D.I. 124). I referred the motion to a magistrate judge. (D.I. 146). The

magistrate judge granted the motion. (D.I. 207). The amended complaint is now on the docket.

(D.I. 210). Defendants have filed objections to which Plaintiff has responded. (D.I. 207, 216).

       I would normally review such a non-case-dispositive motion for abuse of discretion, but

the objections allege legal error, that is, that the amended complaint fails to state a claim in

certain regards, making amendment futile. Thus, I review the objections de nova.

       The magistrate judge's opinion is thorough and gives the relevant background. I presume

familiarity with that opinion, and I do not repeat it here except when I think it is necessary.

       Defendants state that the "seven factual allegations regarding the relationship between

FCC and all its subsidiaries" is not enough to make a parent - FCC -- liable for the actions of its

subsidiaries. (D.I. 216 at 3). The "seven factual allegations" refers to Defendants' summary of


                                             Page l of 3
twenty-three paragraphs of the proposed amended complaint. (Se e D.I. 118 at 4). While I do not

see two of the factual allegations (# 1 and #5) as helping Plaintiff, I think the others are sufficient.

A different magistrate judge previously held that minimal factual allegations of agency at the

pleading stage was sufficient. T-Jat Sys. 2006 Ltd. v. Expedia, Inc. (DE), 2017 WL 896988, at

*6 (D. Del. Mar. 7, 2017). That ruling makes sense. Defendants ' objection to the general

sufficiency of the agency allegations is overruled.

       If I understand Plaintiff and the magistrate judge correctly, Plaintiff argued, and the

magistrate judge agreed, that Plaintiff had alleged that FCC was responsible for the activities of

four recently-acquired subsidiaries for activities of the subsidiaries before FCC acquired them,

when they were apparently part of Verizon or AT&T. This dispute appears to be relevant to both

liability (because eleven of the patents had expired before FCC acquired the subsidiaries) and to

damages. Plaintiff argued, and I think the magistrate judge agreed, that liability for the

subsidiaries' actions before FCC acquired them could be based on FCC having acquired the

subsidiaries' liabilities. I do not think this is pled in the proposed complaint' s paragraph 48.

And, I doubt that it makes much sense that Verizon or AT&T companies were providing FCC

products and services. Absent some explicit allegation that the subsidiaries were, I do not find it

plausible.

       Defendants object to Plaintiffs promulgation of a joint infringement theory. As to their

objection to basing the joint infringement theory on agency, that parallels their first objection,

and I resolve it in the same way. As to their objection that the subsidiaries act as a joint

enterprise with FCC, taking the allegations in the light most favorable to Plaintiff, and

considering what has to be alleged, see IOENGINE, LLC v. Paypal Holdings, Inc. 2019 WL




                                              Page 2 of 3
330515, at* 1 (D. Del. Jan. 25 , 2019), I think Plaintiff has alleged enough. Thus, the objection to

the joint infringement ruling is overruled.

       Defendants ' final objection is that the proposed amended complaint does not sufficiently

identify infringing conduct by the subsidiaries as individual defendants. While in some cases

that might be a good objection, here, I think the allegation of paragraph 9 of the proposed

amended complaint together with the individual counts is sufficient to allege that each of the

subsidiaries makes, uses, or sells the accused products.

       Thus, subject to the caveat that I do not read the proposed amended complaint as it stands

as plausibly alleging any liability based on what subsidiaries did before they were FCC' s

subsidiaries, I agree with the magistrate judge' s resolution of the motion to amend.

       IT IS SO ORDERED this       J( day of January 2020.




                                              Page 3 of 3
